EXAMINER'S AMENDMENT
Previous Notice of Allowance mailed on 4/8/21 include a form Issue Classification which indicated that claim 16 was allowed, which was canceled by applicant’s amendment submitted on 3/25/21. This Notice of Allowance corrects the examiner’s inadvertent error.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mark Weichselbaum on 3/31/2021.

The application has been amended as follows: 
	Claims 26-32: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 15: The prior art, taken alone or in combination, fails to teach that an average circumference-side grain aspect ratio, which is obtained in a plan view onto said circumferential surface, is smaller than an average end-face-side grain aspect ratio, which is obtained in a plan view onto one of said two end faces; in combination with other claimed elements as set forth in claim 15.


	Although Myojin employs the same type of deformation process as the applicant, Myojin produces isotropic grain, not elongated grain as the claim requires. Therefore, the elongated grains are not the inherent result of using a specific type of deformation process, when the process parameters are not disclosed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

4/14/2021